                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 SHARENA GAIL KNAPP,                           §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            §   Civil Action No. 7:19-cv-00069-O-BP
                                               §
 ANDREW M. SAUL, Commissioner of               §
 Social Security Administration,               §
                                               §
         Defendant.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 29), issued on May 13, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS Plaintiff’s Motion and Incorporated Brief for Attorney

Fees Under the Equal Access to Justice Act (ECF No. 25) and ORDERS Defendant to pay Plaintiff

Sharena Gail Knapp, in care of Martin W. Long, an attorney, attorneys’ fees under the Equal

Access to Justice Act for 31.20 hours of service compensated at a rate of $194.36 per hour for

services performed in 2019 and for 2.60 hours of service compensated at a rate of $197.25 per

hour for services performed in 2020—totaling $6,576.88.

        SO ORDERED on this 28th day of May, 2021.

                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
                                               1
